Citation Nr: 0523628	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  94-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased compensable rating for 
arthropathy of multiple joints, secondary to service-
connected sarcoidosis, currently evaluated as 60 percent 
disabling.

Entitlement to an increased rating for skin lesions, 
secondary to service-connected sarcoidosis, evaluated as 10 
percent disabling effective October 6, 1998, and evaluated as 
30 percent disabling effective August 30, 2002.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  That decision denied an increased 
rating for sarcoidosis, which was rated as 60 percent 
disabling.  In a June 1999 hearing officer decision, service 
connection was granted for arthropathy of multiple joints and 
skin lesions, which were found to be secondary to the 
veteran's service connected sarcoidosis.  An initial 
disability rating of 60 percent was assigned for arthropathy 
of multiple joints, and an initial disability rating of 10 
percent was assigned for skin lesions.

The Board notes that the veteran had also perfected an appeal 
with regard to his claim for entitlement to an increased 
rating for sarcoidosis and hypertension.  The claim for an 
increased rating for hypertension was denied in an October 
1993 rating decision.  The Board in a July 2003 decision 
adjudicated those claims.  The July 2003 Board decision also 
remanded the claims currently before the Board for further 
development.

A December 2004 rating decision continued a 60 percent rating 
for arthropathy of multiple joints and increased the rating 
for skin lesions to 30 percent effective August 30, 2002.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that the veteran's 
arthropathy of multiple joints is manifested by limitation of 
motion in the shoulders, wrists, hips, and ankles, but not in 
the elbows, hands or feet.

3.  The evidence does not reasonably show that, prior to 
August 30, 2002, the veteran's skin lesions were productive 
of exudation, constant itching, extensive lesions or marked 
disfigurement.

4.  The evidence of record reasonably shows that the 
veteran's skin lesions currently require constant or near 
constant systemic therapy with corticosteroids.

CONCLUSIONS OF LAW

1.  Arthopathy of multiple joints, secondary to sarcoidosis, 
is not more than 60 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).

2.  Skin lesions, secondary to sarcoidosis, are not more than 
10 percent disabling according to the schedular criteria 
prior to August 30, 2002, and are 60 percent disabling 
according to the schedular criteria effective August 30, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in February 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
for entitlement to an increased rating for arthropathy of 
multiple joints have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The elements for establishing entitlement to 
an increased rating for skin lesions were changed during the 
pendency of this appeal.  The veteran was notified of these 
changes in a February 2003 letter.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at a hearing held at the RO in April 1999.  
The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Increased Rating for Arthropathy of
Multiple Joints

Factual Background

Service medical records indicate that sarcoidosis was noted 
in service.  A May 1972 rating decision granted service 
connection for sarcoidosis.  Service connection is also in 
effect for residuals of injuries to both knees.  

An August 1996 VA examination report noted that the veteran 
complained of pain in multiple joints.  The veteran 
complained of bilateral hip pain, shoulder pain, wrist pain, 
and elbow pain.  On examination, the wrists and elbows showed 
no deformity and were normal in all dimensions.  Hip flexion 
was 0 to 110 degrees bilaterally and abduction was 0 to 30 
degrees. The shoulders could be forward elevated from 0 to 
160 degrees and abducted from 0 to 160 degrees.  Internal 
rotation was from 0 to 80 degrees.  External rotation was 
from 0 to 80 degrees.  Elbows showed a normal range of motion 
in all parameters.  The examiner noted that the veteran had 
arthritis in the hips, shoulders, and elbows, secondary to 
sarcoidosis.

A December 1996 VA examination included findings that the 
veteran's range of motion in the right elbow was normal, 0 to 
150 degrees.  Range of motion of the elbow was 0 to 130 
degrees.  Dorsiflexion of both wrists was noted to be 0 to 50 
degrees, with 0 to 70 degrees noted as being a normal range 
of motion.  Right ankle range of motion was noted to be 
normal with 0 to 20 degrees of dorsiflexion and 0 to 50 
degrees of plantar flexion.  Dorsiflexion of the left ankle 
was 0 to 15 degrees and plantar flexion was 0 to 40 degrees.

A February 1999 VA examination report noted that the claims 
folder was reviewed.  On examination, it was noted that there 
was limitation of motion of the ankles due to pain.  
Dorsiflexion was limited to 80 (sic) degrees bilaterally and 
plantar flexion was limited to 30 degrees bilaterally.  There 
was no significant callous formation of the feet.  There was 
no swelling of the toes.  Hip joints could be flexed from 0 
to 100 degrees bilaterally.  Flexion stopped at the point of 
pain.  The fingers were not swollen.  The veteran could touch 
his palmar crease with all fingers.  The wrists revealed some 
synovial membrane thickening and tenderness on palpation.  
There was some functional limitation of motion of the wrist 
due to pain.  Dorsiflexion was limited at 60 degrees 
bilaterally because of pain.   Ulnar deviation was to 45 
degrees bilaterally.  The left elbow showed some tenderness 
to palpation, but there was no evidence of an effusion.  
There was no functional limitation of either elbow due to 
pain.  Each joint could be flexed to 140 degrees.  Forearm 
supination bilaterally was to 85 degrees, pronation was to 80 
degrees.  The shoulders revealed functional limitation due to 
pain.  The shoulders could be elevated to 110 degrees, but 
was limited because of pain.  Abduction was to 100 degrees 
and was limited bilaterally because of pain.  Internal 
rotation bilaterally was to 60 degrees and limited because of 
pain.  External rotation was to 60 degrees and limited 
because of pain.  The examiner noted that the veteran had 
sarcoid arthropathy in both shoulders, both elbows, both 
wrists, both hands, both hips, both ankles, and both feet.  
He stated that while the veteran's sarcoidosis also affected 
his knees, the veteran's symptoms in his knees were 
predominantly a result of his service connected knee 
injuries.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1999.  He stated that he does not 
have full range of motion in his shoulders.  The veteran 
indicated that his shoulders swell and are painful.  He 
testified that his left elbow has had the largest lesions 
from his sarcoidosis, which have begun to affect the joint.  
He indicated that cortisone helped with his joint pain.  The 
veteran reported that he could not close his hands due to 
excessive swelling.  He testified that his sarcoidosis also 
affected his hips.  The veteran stated that he was not as 
mobile.  He indicated that his ankles are painful to walk on.  

A June 1999 rating decision granted service connection for 
arthropathy of multiple joints secondary to sarcoidosis and 
assigned an initial disability rating under Diagnostic Code 
5002, on the basis that the veteran's disease was active.

A July 2000 private treatment note reported that the veteran 
had a painful right foot and had to use a medial arch 
elevator.  The veteran's doctor of osteopathy also noted that 
the veteran had pain and loss of motion in the left shoulder.

A December 2004 rating decision awarded separate ratings for 
the veteran's affected joints under Diagnostic Code 5002, on 
the basis that the veteran's disease was inactive with 
residuals.  10 percent initial ratings were assigned for each 
shoulder, each wrist, each hip, and each ankle on the basis 
of loss of motion.  Noncompensable ratings were assigned for 
each elbow, the hands and the feet.  Such ratings were 
combined under Diagnostic Code 5002 for a rating of 60 
percent.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Rheumatoid arthritis may be rated as an active process or 
according to chronic residuals.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).  

Rheumatoid arthritis as an active process is rated 100 
percent disabling where there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  A 60 percent evaluation is 
appropriate for symptoms that are less than those in the 
criteria for a 100 percent evaluation but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods.  
Where there are symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more time a year, a 40 percent evaluation is assigned.  A 20 
percent rating is assigned where there are one or two 
exacerbations a year in a well-established diagnosis.  Id.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where however, limitation of motion of the 
specific joint or joints is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the arm is limited at shoulder level.  A 20 
percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 30 percent rating is also warranted where motion of the 
minor arm is limited to 25 degrees from the side.  A 40 
percent rating is warranted where motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees a 10 percent evaluation is 
assigned, and where there is limitation of flexion of either 
forearm to 90 degrees, a 20 percent evaluation is assigned.  
A 30 percent evaluation is available if there is limitation 
of the major forearm to 70 degrees or limitation of the minor 
forearm to 55 degrees.  A 40 percent evaluation is assigned 
for limitation of flexion of the major forearm to 55 degrees 
or limitation of flexion of the minor forearm to 45 degrees.  
A maximum evaluation of 50 percent is only available where 
there is limitation of flexion of the major forearm to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).  

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 90 degrees or 
limitation of extension of the minor forearm to 100 degrees.  
A 40 percent evaluation is assigned for limitation of 
extension of the major forearm to 100 degrees or limitation 
of flexion of the minor forearm to 110 degrees.  A maximum 
evaluation of 50 percent is only available where there is 
limitation of extension of the major forearm to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2004).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2004).  10 
percent is the maximum rating available under this diagnostic 
code.

Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers. A 10 percent 
rating is warranted-for the major or minor arm-with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers. 
A noncompensable rating is warranted-for the major or minor 
arm-with a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2004).

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees. A noncompensable rating is warranted- 
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Limitation of motion of the ring and little finger: Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm. 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned were thigh flexion is to 20 degrees.  Where flexion 
is limited to 10 degrees, a 40 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  

Where there is limitation of thigh abduction with motion lost 
beyond 10 degrees a 20 percent rating is assigned.  Where 
there is limitation of adduction such that the legs cannot be 
crossed, a 10 percent rating is appropriate.  A 10 percent 
rating can also be assigned for limitation of thigh rotation, 
where the individual cannot toe-out more than 15 degrees with 
the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2004).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).  

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98 (August 14, 1998).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that arthropathy of multiple 
joints is currently rated based on the limitation of function 
associated with each joint under Diagnostic Code 5002.  Under 
this code, such chronic residuals are rated based on the 
limitation of function associated with the affected joints 
and the individual ratings are combined.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  Accordingly, the Board will 
evaluate the affected joints under the appropriate schedular 
criteria to determine whether a higher rating is warranted at 
this time.

Each shoulder is currently assigned a 10 percent rating based 
on clinically documented limitation of motion.  As the 
clinical evidence of record does not indicate that the 
veteran's shoulder motion is limited to shoulder level, a 
higher rating is not warranted under the appropriate 
criteria.  See 38 C.F.R. § 5201.

The veteran's elbows are both currently rated as 
noncompensable.  While the February 1999 VA examiner noted 
some tenderness in the left elbow, he stated that neither 
elbow demonstrated functional limitation due to pain.  
Flexion was 140 degrees bilaterally.  Accordingly, a 
compensable rating is not warranted under the schedular 
criteria for either elbow.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002 and 5206.

Both hands are currently rated as noncompensable.  The 
February 1999 VA examiner noted that the veteran could touch 
his palmar crease with all fingers and his fingers were not 
swelling.  In the absence of clinically documented limitation 
of motion, a compensable rating for the hands is not 
currently warranted.

Each wrist is currently evaluated as 10 percent disabling 
under the schedular criteria.  Functional limitation due to 
pain was noted in the February 1999 VA examination report.  
The Board notes that 10 percent is the maximum rating 
available under the applicable schedular criteria pertaining 
to the wrist.

Each hip joint is currently assigned a 10 percent disability 
rating.  Clinical evidence of record does not indicate that 
the veteran's flexion is limited to 30 degrees in either hip, 
so as to warrant a higher rating under the applicable 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

The veteran is currently assigned a 10 percent disability 
rating for each ankle based on limitation of motion.  The 
February 1999 VA examination report reflected that plantar 
flexion was limited to 30 degrees, with 45 degrees being 
noted as normal.  The February 1996 VA examination report 
noted that dorsiflexion was 0 to 20 degrees in the right 
ankle, and 0 to 15 degrees in the left ankle, with 0 to 20 
degrees being normal.  Such findings do not indicate that the 
veteran exhibits marked limitation of ankle motion so as to 
warrant a higher rating under the applicable schedular 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The veteran is in receipt of a noncompensable rating for his 
feet.  The February 1999 VA examiner noted that there was no 
callous formation of the feet and no swelling of the toes.  
While a July 2000 private treatment note reported pain in the 
veteran's right foot, there is no clinical indication that 
the veteran experiences a moderate disability associated with 
either foot so as to warrant a higher rating under the 
schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca, 8 Vet. App. 
202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complained of pain and limitation of motion in multiple 
joints.  The Board finds that the functional impairment 
described in the examination report and by the veteran is 
indicative of no more than the impairment already 
contemplated by the schedular disability ratings assigned to 
the affected joints.

Finally, the Board notes that a 100 percent rating is 
available under Diagnostic Code 5002.  However, the clinical 
evidence of record does not indicate that the veteran's 
arthropathy of multiple joints is productive of 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  Accordingly, a 
100 percent rating is not warranted under these criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's arthropathy of multiple joints 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

III.  Increased Rating for Skin Lesions

Factual Background

Service medical records indicate that sarcoidosis was noted 
in service.  A May 1972 rating decision granted service 
connection for sarcoidosis.

An October 1995 VA treatment note reported that the veteran 
had a history of sarcoidal lesions on his left elbow.

An August 1996 VA examination report noted that the veteran 
had been experiencing skin lesions for about a year and a 
half.  On examination he had a 1 by 1 centimeter raised patch 
on the dorsal aspect of the left elbow, which was described 
as a typical sarcoid lesion.

The veteran testified before a hearing officer at a hearing 
held at the RO in April 1999.  He stated that he had sarcoid 
lesions on his right hand, both shoulders, his back, his feet 
and on both knees.  He testified that the lesions broke out 
spontaneously on his body.  The veteran indicated that the 
lesions were very sensitive.  He stated that he is usually 
prescribed ointments, but when the lesions are inflamed he is 
given shots of Prednisone.  He indicated that at any given 
time he has about a half dozen lesions.

An April 2004 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran reported he was 
currently taking 30 milligrams of Prednisone per day, as well 
as oral Plaquenil.  He is also prescribed interlesional 
Triamcinolone on a monthly basis.  On examination, there was 
about 10 percent of the veteran's total body surface 
involved.  He had "impressive disease" on his elbow and 
wrist and smaller papules on his back and legs.

A December 2004 rating decision granted an increased rating 
of 30 percent for the veteran's skin lesions based on 
schedular criteria that became effective during the pendency 
of the veteran's appeal.  The 30 percent disability rating 
became effective August 30, 2002.

Criteria

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2004).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. § 
4.118, Diagnostic Code Series 7800.  Where the law or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  VAOPGCPREC 7-2003 (November 19, 2003).

Before August 30, 2002, the Schedule read as follows:

Most skin disorders are rated as eczema.  With slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area a noncompensable evaluation is assigned.  A 10 
percent evaluation is appropriate where there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  If there is constant exudation or itching, 
extensive lesions or marked disfigurement a 30 percent 
evaluation is assigned.  When lesions are accompanied by 
ulceration and extensive exfoliation or crusting and systemic 
or nervous manifestations, or are exceptionally repugnant, a 
50 percent evaluation is assigned. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, the applicable criteria read as 
follows:

Under the new regulations for Diagnostic Code 7806, a 
noncompensable rating is warranted if less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period. A 10 percent rating is warranted if 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12- month period. A 30 percent rating is warranted 
if 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
warranted if more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Analysis

As noted above, the schedular criteria changed during the 
pendency of the veteran's appeal.  Accordingly, his claim is 
considered under both the old and the new criteria.  In this 
regard, the Board notes that any increased rating granted 
based on the new criteria may only take effect as of the 
effective date of the new criteria.

Under the old criteria, a rating in excess of 10 percent is 
not warranted.  Clinical evidence of record does not indicate 
that the veteran's skin lesions were productive of exudation 
or itching, extensive lesions or marked disfigurement.  The 
August 1996 VA examination report noted that the veteran had 
begun experiencing skin lesions.  Noted on examination was a 
1 by 1 centimeter raised patch on the dorsal aspect of the 
left elbow.

The Board notes that the April 2004 VA examiner reported that 
10 percent of the veteran's body surface was involved at that 
time.  Regarding skin involvement, a 60 percent rating is not 
warranted unless 40 percent of the entire body is affected.  
However, a 60 percent rating is warranted where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  The April 2004 VA examiner noted that 
the veteran took Prednisone and Plaquenil each day orally.  
He also noted that the veteran received monthly injections of 
Triamcinolone.  Both Prednisone and Triamcinolone are 
systemic corticosteroids.  Given that the veteran takes one 
of these medications orally each day and is injected monthly 
with the other, the Board finds that the veteran requires 
constant or near constant systemic therapy and a 60 percent 
rating is warranted under the new criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's skin lesions alone have caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.

ORDER

Entitlement to an increased compensable rating for 
arthropathy of multiple joints, secondary to service-
connected sarcoidosis, currently evaluated as 60 percent 
disabling is denied.

Entitlement to an increased rating for skin lesions, 
secondary to service-connected sarcoidosis, evaluated as 10 
percent disabling effective October 6, 1998 through August 
29, 2002 is denied.


Entitlement to a 60 percent rating for skin lesions, 
secondary to service-connected sarcoidosis, effective August 
30, 2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


